COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER OF CONTINUING ABATEMENT

Appellate case name:        In re Jennifer Elizabeth Timar

Appellate case number:      01-18-00722-CV

Trial court case number:    2014-47229

Trial court:                309th District Court of Harris County, Texas

       Relator, Jennifer Elizabeth Timar, has filed a petition for writ of mandamus in this
Court, seeking relief from the trial court’s temporary orders in a suit affecting the
parent-child relationship. We abated the appeal for the Honorable Linda Dunson to
reconsider the rulings made the basis of relator’s petition. See TEX. R. APP. P. 7.2(b); see
also In re Blevins, 480 S.W.3d 542, 544 (Tex. 2013) (orig. proceeding). On March 14,
2019, the parties advised the Clerk of this Court regarding actions taken by the trial court
and the parties in the underlying proceeding. The parties’ correspondence, with attached
exhibits, reflects that the trial court may have issued additional orders.
       Accordingly, no later than 30 days from the date of this order, the parties are
directed to notify the Clerk of this Court of any action taken on reconsideration of the
rulings made the basis of relator’s petition and file any orders regarding reconsideration
of those rulings in a supplemental mandamus record. The Court will then consider a
motion to reinstate or dismiss this proceeding, as appropriate.
       This original proceeding remains abated, treated as a closed case, and removed
from this Court’s active docket.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                     Acting individually      Acting for the Court

Date: ___April 30, 2019_